853 N.E.2d 1235 (2006)
304 Ill. Dec. 869
PEOPLE STATE OF ILLINOIS, petitioner,
v.
Jose HUERTA, respondent.
No. 102997.
Supreme Court of Illinois.
September 27, 2006.
Petition for leave to appeal denied.
In the exercise of this court's supervisory authority, the Appellate Court, First District, is directed to vacate its judgment in People v. Huerta, case No. 1-04-1033 (4/21/06), and to retain jurisdiction and remand to the circuit court for a retrospective fitness hearing. If the outcome of the hearing so requires, a new trial should be held.